DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-8 are objected to because of the following informalities:  the claims are replete with the language “said front wall” in lines 5-14 of claim 1, in line 1 of claim 2, and in line 2 of claim 6 should be --said front walls-- since “front walls” are being claimed in line 2 of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 2, the phrase "such as" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The claim is being examined as best understood with the limitations following the phrase are not part of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,564,190 (hereinafter Danielson).
Regarding claim 1, Danielson discloses a safe egress bathtub  (Fig. 1) comprising: substantially vertical back (12) and front walls (11, 17, 18), first and second end walls (10) and a flat bottom wall (16), all of the walls being of rigid material, entry and egress over the front wall and the back wall abutting or is embedded in a room wall; the front walls (11, 17, 18) having a flat horizontal apron deck (17) extending from an outer surface (18 in Fig. 2) of said front walls toward said back wall, said top horizontal deck consisting of a flat top surface of said top horizontal deck (17 in Fig. 2), extending inward from said outer 10surface (18) of said front walls and to a rear inner vertical surface (11) of said front walls, said top horizontal deck (17) having width (as shown in Figs. 1-2) that is considered sufficient and can obviously support sliding shower wall tracks thereon; said bottom wall (16) extending to said rear inner vertical surface (11) of said front walls with said apron deck extending over said top surface of said front walls; and 15a thickness (see Fig. 2) of said front walls, said apron deck (17) and said rear inner surface (11) of said front walls are obviously configured to obtain a straddle angle of egress over said front wall of said bathtub (based on the formula shown in “Prior Art” Fig. 8 of the instant application) which is sufficiently small to minimize a horizontal component of force for reducing an incidence of slippage on a wet bottom and falling since Danielson bathtub is addressing the reduction in incidence of slippage and falling (see col. 1, lines 50-52).
Regarding claim 2, the limitation is fully met by the thickness of the front walls of Danielson as discussed above.
Regarding claims 3-5, the bathtub of claim 1 above in which said top horizontal apron deck (17) of Danielson has a width (see Figs 1-2).  Danielson, however, is silent as the dimension of the width being between about one inch and about two and a half inches (as claimed in claim 3).  More specific to about one inch (as claimed in claim 4) and to about two inches (as claimed in claim 5).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apron deck (17) of Danielson to have a width between about one inch and about two and a half inches (as claimed in claim 3) or more specific to about one inch (as claimed in claim 4) or to about two inches (as claimed in claim 5).  Applicant appears to have placed no criticality on any particular dimension and it appears that the bathtub of Danielson would work appropriately if made within the claimed range of dimension.
Regarding claim 6, the bathtub of claim 1 above in which other room walls abut said end walls of said bathtub (see Fig. 3) leaving access and egress only over said front wall of said bathtub (see col. 3, lines 24-26).  
Regarding claim 57, the bathtub of claim 1 above in which said room wall has wall tiles coating thereon, said back wall having a top edge (14) sufficient in thickness to accommodate bottom edges of said wall tiles (see col. 3, lines 11-23).  
Regarding claim 8, the bathtub of claim 7 above in which Danielson discloses the top edge thickness of said back wall to accommodate the tiles coating (see col. 3, lines 11-23).  Danielson, however, is silent as the thickness of the top edge (14) being about an inch.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the top edge of Danielson to have a thickness of about one inch to accommodate the tiles coating.  Applicant appears to have placed no criticality on any particular dimension and it appears that the bathtub of Danielson would work appropriately if made within the claimed range of dimension.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,499,772. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader than that of the patent.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,801,504.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are met by the combination of the claims of the patent.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,877,615.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are met by the combination of the claims of the patent.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,648,989.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader than that of the patent.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,648,987.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader than that of the patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Torres, Hess, and Callahan teach a bathtub with an apron deck for sliding door tracks and flanges for tiles that are not being claimed. Gruen teaches a bathtub with a cantilever apron deck, which is an unclaimed feature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/           Primary Examiner, Art Unit 3754